Citation Nr: 1042525	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-20 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial rating for post traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling beginning May 
17, 2004 and 70 percent disabling, beginning April 10, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for PTSD and 
assigned a disability rating of 50 percent, effective May 17, 
2004.  

In a May 2008 rating decision the RO increased the initial 
disability rating to 70 percent, effective April 10, 2008.

The RO has adjudicated the issue of entitlement to an earlier 
effective date for the 70 percent rating, in light of the 
Veteran's contention that this rating should have been granted 
for the entire appeal period.  The issue of the proper initial 
evaluation for PTSD entails the question of whether the rating 
should be staged and the effective date of any such rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
effective date of the 70 percent rating is; therefore, 
adjudicated as part of the appeal of the initial rating and will 
not be adjudicated as a separate issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Veteran will be advised if 
further action is required on his part.


REMAND

The Veteran's most recent VA examination took place in April 
2008.  At that time the Veteran was working on a part time basis 
as a janitor.  In a statement received at the Board in July 2009, 
a VA physician reported that the Veteran's psychiatric disability 
was worsening and that his current stressors included 
occupational problems.

The July 2009 statement suggests that the Veteran has received VA 
treatment since the April 2008 examination.  VA has a duty to 
obtain these records.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).  
In addition, VA has a duty to afford the Veteran a new 
examination where there is evidence of worsening disability since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The Court has held that entitlement to a total rating for 
compensation purposes based on individual unemployability is an 
element of all appeals of an initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's 
service connected disabilities are rated less than total, but 
they prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational experience 
would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  Marginal 
employment does not constitute gainful employment.  Marginal 
employment includes employment that pays less than the poverty 
rate for one person as determined by the U.S. Department of 
Commerce, Bureau of the Census.  38 C.F.R. § 4.16(a) (2010).  It 
is not clear from the current record whether the Veteran's part-
time employment is marginal.

Accordingly, this case is REMANDED for the following actions:

The agency of original jurisdiction (AOJ) should obtain all 
records of the Veterans psychiatric treatment through VA since 
October 2006.

1.  The AOJ should ask the Veteran to report 
his annual income from employment since May 
2004.

2.  Afford the Veteran a VA examination to 
determine the current severity of his service 
connected psychiatric disability.  The 
examiner should review the claims folder and 
note such review in the examination report or 
addendum.

The examiner should provide an opinion as to 
whether the Veteran's psychiatric disability 
renders him incapable of gainful employment 
for which his education and occupational 
experience would otherwise qualify him 
(employment paying less than the poverty rate 
would not be considered gainful).

3.  If any benefit sought on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case, before returning the 
case to the Board, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).





